      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 1 of 52



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION


INTERVARSITY CHRISTIAN                          )   Case No. 3:18-cv-00080-SMR-SBJ
FELLOWSHIP/USA, INTERVARSITY                    )
GRADUATE CHRISTIAN FELLOWSHIP,                  )
                                                )
        Plaintiffs,                             )
                                                )
        v.                                      )   ORDER ON CROSS-MOTIONS FOR
                                                )   PARTIAL SUMMARY JUDGMENT
THE UNIVERSITY OF IOWA; BRUCE                   )
HARRELD, in his official capacity as President )
of the University of Iowa and in his individual )
capacity; MELISSA S. SHIVERS, in her            )
official capacity as Vice President for Student )
Life and in her individual capacity; WILLIAM )
R. NELSON, in his official capacity as          )
Associate Dean of Student Organizations and in )
his individual capacity; ANDREW KUTCHER, )
in his official capacity as Coordinator for     )
Student Organization Development and in his )
individual capacity; and THOMAS R. BAKER, )
in his official capacity as Student Misconduct )
and Title IX Investigator and in his individual )
capacity,                                       )
                                                )
        Defendants.                             )


       Before the Court are the parties’ cross-motions for partial summary judgment. Plaintiffs

InterVarsity Graduate Christian Fellowship (“InterVarsity”) and InterVarsity Christian

Fellowship/USA (“InterVarsity USA”) seek partial summary judgment on their various claims that

Defendants—the University of Iowa (the “University”), Bruce Harreld, President of the

University; Melissa Shivers, the University’s Vice President for Student Life; William Nelson, the

University’s Associate Dean of Student Organizations; Andrew Kutcher, Coordinator for Student

Organization Development at the University; and Thomas Baker, the University’s Student
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 2 of 52



Misconduct and Title IX Investigator—violated InterVarsity’s rights under the First Amendment

to the United States Constitution. [ECF No. 21]. Defendants move for partial summary judgment

as to several of Plaintiffs’ claims on the grounds of qualified immunity, failure to exhaust

administrative remedies, and—in the case of Plaintiffs’ claims for injunctive and declaratory

relief—mootness.     [ECF No. 51].      The Court held a hearing on the parties’ motions on

September 25, 2019. The matter is fully submitted and ready for decision. For the reasons stated

herein, both motions are GRANTED in part and DENIED in part, and portions of Defendants’

motion will be taken under advisement.

                                      I. BACKGROUND 1

                      A. Registered Student Organizations at the University

       The University allows its students to form student organizations, defined as “voluntary

special interest group[s] organized for educational, social, recreational, and service purposes and

comprised of its members.” [ECF No. 21-3 at 114]. Such groups are separate legal entities from

the University and may exist on campus whether or not they receive official recognition from the

University. [ECF No. 40-2 ¶¶ 12–13].

       Student organizations may register with the University as Registered Student

Organizations (“RSO”). See generally [ECF No. 21-3 at 114]. RSO status carries with it many

benefits, including eligibility to apply for funds from mandatory Student Activity Fees, inclusion

in University publications, utilization of the University’s trademarks, and eligibility to use campus

meeting facilities. Id. To be eligible for RSO status, a student organization must have at least five

members, of which eighty percent must be University students, and have “purposes [that] are



       1
         The facts are derived from the parties’ respective statements of undisputed material facts
and the documents cited therein.

                                                -2-
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 3 of 52



consistent with the educational objectives of the University, and do not violate local, state or

federal law.” Id. at 115. An eligible organization wishing to register as an RSO must first hold a

pre-registration meeting with appropriate University staff. Id. University staff will review the

organization’s proposed constitution and application for RSO status, and then submit it to the

University’s Student Organization Review Committee for final review. Id.

       University policies impose various restrictions on RSOs. For example, an RSO must

“adhere to the mission of [the] University, its supporting strategic plan, policies and procedures.”

Id. at 114. Also, an RSO’s “goals, objectives, and activities must not deviate from established

University policies and procedures.” Id. Among those policies is the University’s Policy on

Human Rights (the “Human Rights Policy”). Relevantly, it states:

               [I]n no aspect of [the University’s] programs shall there be
               differences in the treatment of persons because of race, creed, color,
               religion, national origin, age, sex, pregnancy, disability, genetic
               information, status as a U.S. veteran, service in the U.S. military,
               sexual orientation, gender identity, associational preferences, or any
               other classification that deprives the person of consideration as an
               individual, and that equal opportunity and access to facilities shall
               be available to all.

Id. at 124. The University requires that nearly identical language (with minor, non-substantive

differences) be incorporated into the constitution of each RSO through a mandatory “UI Human

Rights Clause” (the “Human Rights Clause”). [ECF Nos. 33-3 at 100; 40-2 ¶ 19].

       The University does not have an “all-comers policy” that requires all RSOs to accept all

students as members and leaders of the groups.         [ECF No. 40-1 ¶ 16].       The University’s

“Registration of Student Organizations” policy (the “RSO Policy”) “encourages the formation of

student organizations around the areas of interests of its students, within the limits necessary to

accommodate academic needs and ensure public safety.” [ECF No. 21-3 at 114]. Further, the

RSO Policy states:
                                                -3-
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 4 of 52



               It is the policy of the University that all registered student
               organizations be able to exercise free choice of members on the basis
               of their merits as individuals without restriction in accordance with
               the [Human Rights Policy]. The University acknowledges the
               interests of students to organize and associate with like-minded
               students, therefore any individual who subscribes to the goals and
               beliefs of a student organization may participate in and become a
               member of the organization.

Id. at 115. Within these parameters, the University has approved the constitutions of numerous

RSOs that require members to subscribe to their respective missions. [ECF No. 40-1 ¶ 33].

For example, the National Society of Black Engineers requires its leaders to “put forth the effort

to accomplish the goals” to “assist,” “promote,” and “[i]nform African-American engineers,” and

the Latina/o Graduate Student Association limits membership to “[a]nyone who supports the

purpose of the organization, and is willing to commit to its objectives.” Id.

       However, the RSO Policy, incorporating the Human Rights Policy, stresses that

membership and participation in an RSO

               must be open to all students without regard to race, creed, color,
               religion, national origin, age, sex (unless the organization is exempt
               under Title IX), pregnancy, disability, genetic information, status as
               a U.S. veteran, service in the U.S. military, sexual orientation,
               gender identity, associational preferences, or any other classification
               that deprives the person of consideration as an individual.

[ECF No. 21-6 at 163]. The parenthetical releasing Title IX-exempt organizations from the

policy’s limitations on sex-based discrimination was only added in the summer of 2018 and was

meant as an explicit exemption for fraternities and sororities. Id. at 147; [ECF No. 40-1 ¶ 27].

There is no dispute that the University’s fraternities and sororities are RSOs or that they are

generally segregated on the basis of sex.

       Under the University’s interpretation of the Human Rights Policy, religious RSOs are not

permitted to require their leaders to agree with and live by the organizations’ religious beliefs, as


                                                -4-
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 5 of 52



this is viewed as a form of religious discrimination. [ECF No. 40-1 ¶ 208]. Further, the University

does not allow religious groups to encourage their leaders to follow the groups’ religious beliefs.

See [ECF No. 21-8 at 61] (email from Defendant Kutcher to InterVarsity rejecting InterVarsity’s

proposal that it be allowed to “strongly encourage[]” its leaders to subscribe to its beliefs).

       Yet, “[o]ther groups are still permitted to have statements requiring or ‘encouraging’ their

leaders and members to be part of a class protected under the [Human Rights Policy].” [ECF

No. 40-1 ¶ 209]. Sports clubs, which the University treats as RSOs, may restrict membership,

participation, and leadership based on sex.        Id. ¶¶ 42–43.      The a capella student group

Hawkapellas—Iowa controls membership through “vocal auditions” in order “to bring a sound of

an all-female a capella group to Iowa,” [ECF No. 21-8 at 86]; Intersection, a male a capella group,

does the same for male singers, id. at 90; and Tau Sigma Military Dental Club restricts membership

to “full-time, military-sponsored . . . students” at the University’s College of Dentistry, [ECF

No. 21-5 at 234]. The Iowa National Lawyer’s Guild excludes individuals because of their

political views, even though such an exclusion constitutes discrimination on the basis of creed.

[ECF Nos. 21-6 at 183; 40-1 ¶ 211]. 2 The Women in Science and Engineering Ambassadors

encourage women to be members, [ECF No. 21-8 at 132], and the Iowa Edge Student Organization




       2
           During a deposition, Defendant Nelson testified that the following is an accurate
statement of the University’s interpretation of the word “creed” for the purposes of the Human
Rights Policy: “a formal statement of religious belief, confession of faith, or a system of beliefs,
principles, or opinions, and it can be any strongly held philosophical beliefs, even if not a
recognized religion.” [ECF No. 21-3 at 45]. Nelson testified this included political views. See id.
(stating that a Republican group excluding a Democratic leader would qualify as discrimination
on the basis of creed); id. at 66 (stating that the Iowa National Lawyer’s Guild discriminated on
the basis of creed by excluding those who do not subscribe to the group’s political beliefs). More
broadly, Nelson confirmed he knew there were “lots of groups” at the University “that exclude
leaders who don’t share their creed.” Id. at 46.

                                                 -5-
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 6 of 52



is “open to all [University] students with particular emphasis for,” among other traits and interests,

“students of color,” id. at 94. 3

        Although the RSO Policy exempts fraternities and sororities from the Human Rights

Policy’s restrictions on sex-based discrimination, the membership or leadership requirements of

some fraternities and sororities discriminate based on other protected characteristics.

Zeta Beta Tau’s constitution provides that, while an ordinary recruit “must attain a positive 70%

vote of members” to join the fraternity, “any recruit who identifies as a man of Jewish faith” need

only “receive 50.1% positive vote.” [ECF No. 65-1 at 67]. The constitution of Pi Kappa Phi states

that the fraternity “shall be composed of male persons of good moral character; believers in God;

the highest ideals of Christian manhood; and the principles of good citizenship.” Id. at 90. 4

        Further, the University does not appear to interpret the Human Rights Policy uniformly as

to all religious groups. Notably, Love Works is a Christian group that requires its leaders to agree

with the group’s core beliefs, which include affirming those in the LGBTQ+ community and

acknowledging that “Jesus will be at the center of everything we do.” [ECF No. 21-8 at 82–83].

Although the University’s review of the group’s constitution appears to be on hold pending the

outcome of this litigation, see [ECF No. 47-2 at 58], Kutcher testified in a deposition that Love




        3
       Each of the organizations in this paragraph limit leadership to the groups’ respective
members. Thus, any membership criteria also constitute leadership criteria.
        4
          As a less direct example, the membership of Delta Phi Lambda is “open to any female
who is willing to commit to the organization.” [ECF No. 65-1 at 87]. It is difficult to square this
openness with the preamble of the group’s constitution, by which members pledge to “improve
the image of the Asian American . . . by acknowledging and spreading our unique Asian heritage.”
Id. at 86 (emphasis added). The preamble also states that “[t]he bond between the sisters will set
an example for others in the Asian community.” Id. (emphasis added).

                                                 -6-
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 7 of 52



Works’s constitution was compliant with the Human Rights Policy, [ECF No. 57-1 at 166–68]. 5

Other filings in this case also confirm the University considers Love Works to be in compliance

with the Human Rights Policy. See [ECF No. 73 at 2] (“University staff believed that . . . Love

Works[’s] . . . constitution was compliant with the Human Rights policy.”).

       Defendants argue that allowing student participation in RSOs serves several purposes,

including: (1) providing a space for students to associate based on shared beliefs and interests;

(2) developing student leadership and a quality campus environment; (3) promoting diversity and

ensuring that all students are granted equal access to educational opportunities within the forum;

(4) enhancing students’ educational experiences by giving them the opportunity to participate in

activities with students of diverse backgrounds; and (5) providing a safe environment for all

students. [ECF No. 50 at 12–13, 29]. Defendants argue the exemptions the University grants from

the Human Rights Policy are justified because they “serve the specific purposes of its limited

public forum and educational mission.” Id. at 29.

                                 B. Business Leaders in Christ

       In 2017, the University investigated a complaint by a student against RSO Business

Leaders in Christ (“BLinC”). See Summ. J. Order at 7, Bus. Leaders in Christ v. Univ. of Iowa,

3:17-cv-00080-SMR-SBJ (S.D. Iowa Feb. 6, 2019), ECF No. 108 (hereafter, the “BLinC Case”).

The student alleged he was denied a leadership position in BLinC because he was homosexual;

BLinC maintained he was denied a position because he disagreed with the group’s religious

beliefs, particularly that same-sex sexual activity was contrary to the Bible’s teachings on sexual



       5
         Kutcher was designated as the University’s Federal Rule of Civil Procedure 30(b)(6)
witness on, among other issues, all RSOs at the University “that have employed criteria for
leadership positions, membership, or participation related to any protected class under the
University’s Human Rights Clause or political affiliation.” [ECF No. 57 ¶ 249(c)].

                                                -7-
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 8 of 52



conduct. See id. at 6–7. The University concluded that BLinC denied the student a leadership

position because of his sexual orientation, in violation of the Human Rights Policy. See id. at 7.

       BLinC appealed. Id. As part of that process, it was agreed BLinC could require its leaders

to embrace its mission, provided that the group did not intend to pursue illegal activity. Id. at 8.

University officials informed BLinC that it could retain its RSO status if, among other

requirements, it submitted a list of qualifications for its leaders designed to prevent future

disqualifications based on characteristics protected by the Human Rights Policy. Id. at 8–9.

In response, BLinC made various changes to its constitution. Relevantly, the group included

therein a statement of faith—which endorsed the view that sexual activity should be limited to that

between a husband and wife, and that each person should embrace his or her “God-given

sex”—and an express requirement that its leaders “accept and seek to live by” the group’s religious

beliefs. Id. at 9 (citations omitted). The changes were rejected on the grounds that the statement

of faith and leadership affirmation would effectively disqualify individuals from leadership

positions on the basis of sexual orientation and gender identity. Id. BLinC was then deregistered

as an RSO. Two of the Defendants in this matter—Nelson and Baker—were involved in the

University’s investigation and deregistration of BLinC.

       Litigation followed. BLinC filed suit in this district against the University and several

University administrators, including Nelson and Baker. See Compl., BLinC Case (Dec. 11, 2017),

ECF No. 1. The crux of BLinC’s complaint focused on violations of its rights to freedom of

speech, freedom of association, and freedom of religious exercise under the First Amendment to

the United States Constitution.

       Early in the litigation, BLinC sought a preliminary injunction that would require the

University to restore the group’s RSO status. See generally Order on P.’s Mot. for Prelim. Inj.,

                                                -8-
      Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 9 of 52



BLinC Case (Jan. 23, 2018), ECF No. 36. The Court granted the injunction in January 2018 for a

period of ninety days after determining BLinC was likely to succeed on the merits of its free speech

claim. Id. at 28. The Court reasoned that the University created a limited public forum by allowing

student organizations to register as RSOs; however, the record showed that at least one other RSO

was permitted to limit membership based on religious beliefs. See id. at 20, 27–28. The Court

concluded that “[i]n light of this selective enforcement [of the Human Rights Policy]. . . BLinC

has established the requisite fair chance of prevailing on the merits of its claims under the Free

Speech Clause.” Id. at 28. BLinC later asked the Court to renew the preliminary injunction.

See generally Order on P.’s Renewed Mot. for Prelim. Inj., BLinC Case (June 28, 2018), ECF

No. 55. The Court granted the motion in June 2018, leaving the injunction in place until the

conclusion of that action. Id. at 3. In reaching its decision, the Court considered data in the record

relating to the administration of the Human Rights Policy and observed, “[i]t appears a large

number of student organizations were operating in violation of the University’s stated policies at

the time the University revoked BLinC’s registered student organization status.” Id. at 2.

       Ultimately, the Court granted BLinC summary judgment on its First Amendment free

speech, free association, and free exercise claims. See Summ. J. Order at 27, BLinC Case. It is

not necessary to recount the Court’s analysis in detail here, largely because the issues presented in

this action are so similar to those in the BLinC Case that much of that analysis is repeated below.

In both cases, the plaintiffs’ claims have turned on the University’s uneven enforcement of the

Human Rights Policy against RSOs.




                                                 -9-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 10 of 52



                        C. The University’s RSO Review and InterVarsity

       In January 2018, Defendants Shivers, Nelson, and Kutcher met to discuss the Court’s order

granting BLinC’s motion for preliminary injunction. [ECF No. 57 ¶ 340]. 6 Each held (and still

hold) administrative positions at the University. Shivers was the Vice President of Student Life;

Nelson was the Associate Dean for Student Organizations; and Kutcher was the Coordinator for

Student Organization Development. Shivers understood the Court’s preliminary injunction order

to mean that the University could not selectively enforce its RSO Policy, and she met with Nelson

and Kutcher to ensure they had a common understanding of how the Court’s order applied to the

RSO Policy. Id.; see also id. ¶ 251 (noting that Kutcher understood the ruling to mean the

University could not selectively enforce its policies against some RSOs and not others); [ECF

No. 21-3 at 37–38] (Nelson testifying he was told by University counsel that one of the Court’s

concerns was over the University’s “inconsistent enforcement” of its policies).

       So, beginning in January 2018, the University reviewed all RSO constitutions for

compliance with the Human Rights Policy. [ECF No. 40-1 ¶ 173]. Shivers supervised Nelson in

this process, who in turn supervised Kutcher. [ECF No. 57 ¶ 336]. The review was meant to



       6
         On April 17, 2019, Plaintiffs submitted a Supplemental Statement of Material Facts in
support of their Motion for Partial Summary Judgment. [ECF No. 57]. The document contains
166 numbered paragraphs, each containing a different “fact” for the purposes of Federal Rule of
Civil Procedure 56(c)(1). Defendants did not respond to this document; the Court therefore finds
Defendants have failed to properly address Plaintiffs’ Supplemental Statement of Material Facts.
Consequently, the facts therein are deemed undisputed for the purposes of Plaintiffs’ Motion for
Partial Summary Judgment to the extent they are consistent with the materials cited in support of
each respective fact. See Fed. R. Civ. P. 56(e)(2), (4) (allowing a district court to “consider [a]
fact undisputed” or “issue any other appropriate order” when “a party . . . fails to properly address
another party’s assertion of fact as required by Rule 56(c)”); Peters v. Woodbury Cty.,
979 F. Supp. 2d 901, 910 (N.D. Iowa 2013) (deeming statements of material fact to be admitted
when the opposing party either failed to respond to them or improperly denied them without
adequate references to the record); LR 56(b) (“The failure to respond to an individual statement of
material fact, with appropriate appendix citations, may constitute an admission of that fact.”).

                                                -10-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 11 of 52



ensure the governing documents of RSOs contained “all required statements,” including the

Human Rights Clause and a required financial statement. [ECF No. 40-1 ¶ 174]. Reviewers were

also instructed to look for any language that might contradict the Human Rights Clause, including

language that requires leaders or members to embrace certain “beliefs/purposes.” Id. ¶¶ 175–77,

179. Reviewers were told that, although RSOs could have purposes or mission statements related

to specific classes or characteristics in the Human Rights Clause, membership or leadership could

not “be contingent on the agreement, disagreement, subscription to, etc., of the stated

beliefs/purposes which are covered in the [Human Rights Clause].” Id. ¶ 180. Reviewers were

instructed to review religious student groups first, and those groups were reviewed twice.

Id. ¶¶ 181–82. At the direction of Nelson, Kutcher compiled a list of all religious organizations

and submitted it to Nelson in February 2018. [ECF No. 57 ¶ 257]. Shivers had asked for a list of

all religious RSOs so the University could determine if there were other religious groups that had

religious leadership requirements similar to those of BLinC. Id. ¶ 343.

       Eventually, all RSO constitutions were reviewed, but they were found to have a “low rate

of compliance with the RSO policy.” Id. ¶ 258. Kutcher began sending emails in April 2018 to

noncompliant RSOs. Id. ¶ 259. The parties dispute precisely when the University contacted

InterVarsity about problems with its constitution, but they agree InterVarsity corresponded with

Kutcher about those problems in June 2018.

       InterVarsity is one of several chapters of InterVarsity USA operating at the University.

[ECF No. 40-1 ¶¶ 1, 3]. Both groups are Christian ministries that aim to establish and advance

“witnessing communities of students and faculty who follow Jesus as Savior and Lord” and who

are “growing in love for God, God’s Word, God’s people of every ethnicity and culture and God’s

purposes in the world.” Id. ¶ 2. Although InterVarsity’s general membership is open to “all who

                                              -11-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 12 of 52



wish to participate in the group’s activities,” its leaders are required to affirm the group’s statement

of faith. [ECF No. 21-7 at 405]. As described in InterVarsity’s constitution, the statement of faith

encompasses “the basic biblical truths of Christianity.” Id. at 404.

        Students who hold leadership positions in InterVarsity lead the group in various religious

activities, such as Bible studies and religious services. [ECF No. 40-1 ¶ 6]. InterVarsity views its

leaders as “the primary embodiment of [its] faith and Christian message to the University.” Id. ¶ 8.

For its part, InterVarsity USA invests time and resources to develop InterVarsity’s leaders.

InterVarsity USA works with InterVarsity to “provide significant religious training to

[InterVarsity’s] student leaders,” which includes “both religious training retreats before the start

of school and regular religious mentoring meetings during the school year.” Id. ¶ 7.

        In June 2018, Kutcher informed InterVarsity that language in its constitution requiring its

leaders to be Christian violated the Human Rights Policy. Id. ¶¶ 191–92; [ECF No. 21-8 at 63].

InterVarsity, through its leader Katrina Schrock, responded that the group did not discourage

individuals who did not subscribe to the group’s faith from participating as members, but

InterVarsity “recognize[d] that having Christian leadership is important to the fulfillment of [the

group’s] purpose.” [ECF No. 21-8 at 63]. Kutcher responded by stating that “[h]aving a restriction

on leadership related to religious beliefs is contradictory to the [Human Rights Clause].” Id. at 62.

Shrock asked if it would be acceptable if leaders were “requested to subscribe” or “strongly

encouraged to subscribe” to the group’s beliefs, rather than required to subscribe. Id. at 61.

Kutcher relayed the question to the University’s general counsel, who informed Kutcher that the

proposed change was not permissible. [ECF No. 57 ¶¶ 275–76]. Kutcher told Shrock the

University would not approve the proposed change. [ECF No. 21-8 at 61].




                                                 -12-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 13 of 52



       InterVarsity did not change its leadership requirements, and the University deregistered the

group on or about June 18, 2018. [ECF Nos. 40-1 ¶ 201; 57 ¶ 277]. As a result of the University’s

review, over thirty RSOs were deregistered for failing to comply with the RSO Policy. [ECF

No. 40-1 ¶ 202]. Some groups were deregistered because they failed to submit compliant

governing documents or because they simply failed to re-register. See [ECF No. 21-8 at 190–91]

(email listing RSOs to be designated as defunct following the RSO review); [ECF

No. 47-2 at 57–58] (listing RSOs that were deregistered and the reasons therefore). However,

several of the deregistered groups were religious groups that required their leaders to agree with

their faith. [ECF No. 40-1 ¶ 202].

       InterVarsity’s deregistration negatively impacted the group’s activities and recruiting

efforts that summer. [ECF No. 57 ¶¶ 230–31, 235, 237]. It detracted from the ability of the group’s

leaders to prepare for ministry in the coming school year. Id. ¶ 227. Prior to initiating this lawsuit,

InterVarsity USA expended monetary and other resources responding to the deregistration.

Id. ¶ 228. The University eventually reinstated InterVarsity and other religious groups pending

the outcome of the BLinC Case and this litigation. [ECF No. 50 at 30]. Still, InterVarsity’s

members have expressed concern over possible retaliation from the University, and its membership

numbers have fallen from the high-thirties to the low-twenties. [ECF No. 57 ¶¶ 240, 244–45].

                                      D. The Present Lawsuit

       Plaintiffs commenced this action on August 6, 2018. [ECF No. 1]. Their seventeen-count

Complaint asserts claims against all Defendants under 42 U.S.C. § 1983 for violations of

InterVarsity’s rights under the First and Fourteenth Amendments to the United States Constitution,

as well as claims for violations of the Iowa Constitution and the Iowa Human Rights Act.

See id. at 22–37. Plaintiffs ask the Court to: (1) declare that the Iowa Constitution, the Iowa


                                                 -13-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 14 of 52



Human Rights Act, and the First and Fourteenth Amendments to the United States Constitution

require Defendants to cease discriminating against InterVarsity and to cease withholding RSO

status on the basis of InterVarsity’s religious leadership selection policies; (2) issue an injunction

prohibiting the University from denying InterVarsity RSO status based on the content of those

policies; (3) award Plaintiffs damages and nominal damages for the loss of InterVarsity’s rights as

protected by the United States and Iowa Constitutions; (4) award Plaintiffs the costs of this action

and reasonable attorney’s fees; and (5) award other relief the Court deems just and equitable.

Id. at 37–38.

        Plaintiffs now move for partial summary judgment on their First Amendment

Religion Clauses (Counts I–II), free exercise (Counts III–IV), free association (Count VI), and free

speech (Counts VII–VIII) claims. [ECF No. 21]. They seek the same declaratory and injunctive

relief set out above. Id. at 3. Additionally, they ask the Court to award nominal damages; to

declare and enter judgment that Defendants’ enforcement of the Human Rights Policy against

InterVarsity violated the group’s clearly established constitutional rights; and to declare and enter

judgment that the individual Defendants are personally liable for said violations and that their

qualified immunity defense fails as it relates to those claims. Id. Defendants resist that motion

and also move for partial summary judgment. [ECF No. 51]. Defendants seek summary judgment

in their favor on Plaintiffs’ Religion Clauses claims in Counts I and II, on the grounds that Plaintiffs

have failed to state a claim on which relief can be granted; on all of Plaintiffs’ claims brought

under the Iowa Constitution, due to Plaintiffs’ alleged failure to exhaust administrative remedies;

on all of Plaintiffs’ claims for declaratory and injunctive relief, on the grounds that those claims




                                                 -14-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 15 of 52



are moot; and the individual Defendants seek summary judgment on Plaintiffs’ claims for money

damages, based on the doctrine of qualified immunity. 7 Id.

                                 II. STANDARD OF REVIEW

       Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Paulino v. Chartis Claims, Inc., 774 F.3d 1161, 1163 (8th Cir. 2014).

“A dispute is genuine if the evidence is such that it could cause a reasonable jury to return a verdict

for either party; a fact is material if its resolution affects the outcome of the case.” Amini v. City

of Minneapolis, 643 F.3d 1068, 1074 (8th Cir. 2011) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248, 252 (1986)). “Credibility determinations, the weighing of the evidence, and

the drawing of legitimate inferences from the facts are jury functions, not those of the judge.”

Anderson, 477 U.S. at 255. Even so, at the summary judgment stage, courts must view “the facts

in the light most favorable to the nonmoving party and giv[e] that party the benefit of all reasonable

inferences that can be drawn from the record.” Pedersen v. Bio-Med. Applications of Minn.,

775 F.3d 1049, 1053 (8th Cir. 2015) (quoting Johnson v. Wells Fargo Bank, N.A., 744 F.3d 539,

541 (8th Cir. 2014)). To preclude the entry of summary judgment, the nonmovant must make a



       7
          Defendants’ motion states, “[t]he individual Defendants move for summary judgment on
Plaintiff’s [sic] claims for declaratory and injunctive relief based on the doctrine of qualified
immunity.” [ECF No. 51 ¶ 1]. But Defendants’ brief states, “[t]he individual Defendants move
the Court to dismiss them in their individual capacities from each and every claim for money
damages.” [ECF No. 54 at 6]. This discrepancy is potentially significant. At least insofar as it
pertains to Plaintiffs’ federal constitutional claims, it is well-established that qualified immunity
does not apply to claims for declaratory or injunctive relief. Grantham v. Trickey, 21 F.3d 289,
295 (8th Cir. 1994) (“There is no dispute that qualified immunity does not apply to claims for
equitable relief.”). The Court raised the discrepancy with Defendants’ counsel during the hearing
on the parties’ summary judgment motions, and counsel confirmed that the individual Defendants
seek qualified immunity on Plaintiffs’ claims for money damages. The Court construes
Defendants’ motion accordingly.

                                                 -15-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 16 of 52



sufficient showing on every essential element of its case for which it has the burden of proof at

trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). But “the nonmoving party [need

not] produce evidence in a form that would be admissible at trial in order to avoid summary

judgment.” Id. at 324.

                                        III. ANALYSIS

                                      A. Preliminary Matters

       The Court will begin by addressing whether the record establishes the individual

Defendants’ liability for the alleged constitutional violations in this matter. It will then proceed to

analyze Plaintiffs’ First Amendment claims—first, their free speech and free association claims;

second, their free exercise claims; and third, their Religion Clauses claims. Afterward, the Court

will address Plaintiffs’ request for nominal damages and injunctive relief. The Court will then

analyze the individual Defendants’ qualified immunity defense, followed by Defendants’

arguments related to Plaintiffs’ state-law claims. The Court will conclude by addressing Plaintiffs’

claims for declaratory relief.

       The Court notes that Plaintiffs have broken down their free speech and free exercise claims

into two counts each. Thus, for example, Count VII asserts a claim for violating the Free Speech

Clause and is labeled “Compelled Speech.” [ECF No. 1 at 29]. Count VIII asserts another claim

for violating the Free Speech Clause, and it is labeled “Viewpoint Discrimination.” Id. at 30.

Rather than asserting distinct claims, Plaintiffs have presented in each count a different argument

supporting a broader claim that—keeping with the example above—Defendants have violated

InterVarsity’s rights under the Free Speech Clause. The parties do not distinguish between the

different counts when arguing for or against Plaintiffs’ free speech and free exercise claims. The




                                                 -16-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 17 of 52



Court finds no reason to deviate from the parties’ approach and will treat Counts VII–VIII, and

Counts III–IV, as single claims under the Free Speech and Free Exercise Clauses, respectively.

                          B. Claims against the Individual Defendants

                                        1. Individual liability

       Plaintiffs bring their federal constitutional claims pursuant to 42 U.S.C. § 1983, which

allows for a cause of action against “[e]very person who, under color [of state law] subjects, or

causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws [of the United States].” 42 U.S.C. § 1983 (emphasis added). In actions under § 1983,

“Government officials are personally liable only for their own misconduct.” S.M. v. Krigbaum,

808 F.3d 335, 340 (8th Cir. 2015).

       Setting aside for the moment the issue of qualified immunity, the undisputed facts show

Defendants Shivers, Nelson, and Kutcher were actively involved in the review of RSO

constitutions in 2018 and the enforcement of the Human Rights Policy against InterVarsity.

Kutcher reviewed all RSO constitutions, submitted a list of religious RSOs to Nelson, notified

InterVarsity and other groups of their noncompliance with University policies, informed

InterVarsity that its leadership requirements (and proposed changes thereto) contradicted the

Human Rights Clause, and told the group that it would be deregistered if it failed to remove the

offending provisions from its constitution.           [ECF No. 57 ¶¶ 254–57, 259, 267–68,

274–276]. Nelson supervised this process and reported to Shivers. See [ECF No. 57-2 at 11]

(Shivers testifying that Nelson was “tasked with leading the review process”); [ECF

No. 21-3 at 40] (Nelson testifying that Kutcher’s supervisors reported to Nelson, who reported to

Shivers). Although acting in a supervisory capacity, Nelson and Shivers were actively involved


                                               -17-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 18 of 52



in the process that led to the deregistration of InterVarsity. See [ECF No. 57 ¶ 340] (noting that

Shivers met with Nelson and Kutcher to discuss the Court’s January 2018 preliminary injunction

order in the BLinC Case to ensure they had a common understanding of how it applied to the

University’s treatment of RSOs); [ECF No. 57-2 at 11] (Shivers testifying that she was present at

the meeting where the RSO review process was discussed); [ECF No. 21-3 at 40] (Nelson

testifying that he reported issues to Shivers when they arose during the review, and she reported

them to the University’s Office of the President and Office of the General Counsel); [ECF

No. 57 ¶¶ 257, 343] (stating that Nelson asked Kutcher to provide him with a list of religious RSOs

and that Shivers had requested the same from Nelson to determine if there were groups with

leadership requirements similar to those of BLinC); [ECF No. 57-2 at 14–15] (Shivers testifying

that she was involved in the decision-making process to send notice to InterVarsity and other

groups regarding the need to have the full Human Rights Clause in their constitutions and stating

that she worked with Nelson to communicate to those groups that they would be deregistered if

their constitutions were not made compliant). The most pointed evidence of the involvement of

Shivers, Nelson, and Kutcher comes from Shivers’s deposition testimony, wherein she specifically

names herself, Nelson, and Kutcher as the three “primary folks” involved in the decision to

deregister InterVarsity. [ECF No. 57-2 at 18]. If the Court finds the University violated

InterVarsity’s constitutional rights, Shivers, Nelson, and Kutcher would be liable under § 1983.

       Evidence of the involvement of Shivers, Nelson, and Kutcher in InterVarsity’s

deregistration stands in contrast to that concerning the involvement of Baker and Harreld.

Plaintiffs’ statements of undisputed material facts do not mention Baker as having any involvement

in the 2018 RSO review process or the decision to deregister InterVarsity. At the hearing on the

instant motions, Plaintiffs conceded that the record is inadequate to establish Baker’s liability.

                                                -18-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 19 of 52



        As for Harreld, Plaintiffs aim to hold him liable as a supervisor.

                A supervisor cannot be held liable for an employee’s
                unconstitutional actions based on a theory of respondeat superior.
                Rather, a supervisor incurs liability for a violation of a federally
                protected right when the supervisor is personally involved in the
                violation or when the supervisor’s corrective inaction constitutes
                deliberate indifference toward the violation. “The supervisor must
                know about the conduct and facilitate it, approve it, condone it, or
                turn a blind eye for fear of what [he or she] might see.”

Ottman v. City of Indep., 341 F.3d 751, 761 (8th Cir. 2003) (alteration in original) (citations

omitted). “[A] supervisor can act with ‘deliberate, reckless indifference’ even when [he or she]

does not act ‘knowingly.’” Wagner v. Jones, 664 F.3d 259, 275 (8th Cir. 2011) (first alteration in

original) (citation omitted). “A supervisor can be found liable under § 1983 for deliberate

indifference if [he or she] is aware of ‘a substantial risk of serious harm,’ even if [he or she] is not

aware that the harm has, in fact, occurred.” Id. (citation omitted).

        Evidence of Harreld’s involvement in InterVarsity’s deregistration comes from Shiver’s

deposition testimony. That testimony shows Harreld was aware of the Court’s January 2018

preliminary injunction order in the BLinC Case, and he discussed it with Shivers at least twice.

[ECF No. 57-2 at 10]. Shivers did not specify what those conversations entailed. Further, Shivers

testified Harreld was aware she planned to deregister RSOs that were noncompliant with the

Human Rights Policy, but Shivers did not know if Harreld was ever informed of the particular

groups subject to deregistration. Id. at 19. She testified her conversations with Harreld were at a

fairly high level, for example, “in terms about talking about where we are, particularly when

we—the timeline for deregistration, updating him on where we are with that and what the timeline

is for groups to comply, that was really the extent of the in-depthness of our conversations.”

Id. at 30. However, Shivers also testified Harreld never identified any problems with the review

and deregistration process. Id.
                                                 -19-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 20 of 52



       This record is sparse and does not establish Harreld’s liability. It shows he was aware of

the 2018 RSO review and the general plan to deregister groups that were noncompliant with the

Human Rights Policy, but it appears he was largely disengaged from the process. It is not clear

how often he spoke with Shivers about the review, what they discussed, what he knew, or what he

did or did not approve. Nor is it clear how he understood the process. Notably, the record lacks

evidence that he was aware of (or could have been expected to be aware of) the various groups

that were permitted to maintain their RSO status despite their apparent violations of the Human

Rights Policy. On this record, the Court cannot conclude Harreld was either involved in the alleged

constitutional violations at issue here or that he was deliberately indifferent to them.

       Accordingly, Plaintiffs have not yet shown Baker and Harreld are liable in their individual

capacities for the alleged constitutional violations in this matter.

                                      2. Official-capacity liability

       Plaintiffs also seek to hold the individual Defendants liable under § 1983 in their official

capacities. This liability, however, only applies to Plaintiffs’ claims for declaratory and injunctive

relief. See Nix v. Norman, 879 F.2d 429, 432–33 (8th Cir. 1989) (noting that “state officials sued

in their official capacities for injunctive relief are ‘persons’ under section 1983 because

official-capacity actions for prospective relief are not treated as actions against the state” (citing

Will v. Mich. Dep’t of State Police., 491 U.S. 58 (1989))). To establish official-capacity liability

under § 1983, “a plaintiff must show either that the official named in the suit took an action

pursuant to an unconstitutional governmental policy or custom, or that he or she possessed final

authority over the subject matter at issue and used that authority in an unconstitutional manner.”

Id. at 433 (citations omitted).




                                                 -20-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 21 of 52



       The record shows Shivers, Nelson, and Kutcher deregistered InterVarsity while carrying

out University policies.    Should the Court find the application of those policies violated

InterVarsity’s constitutional rights, these Defendants would be liable in their official capacities.

However, for the reasons stated above with respect to Plaintiffs’ individual-capacity claims,

Plaintiffs’ official-capacity claims against Baker and Harreld fail at this stage because the record

does not show their actions violated InterVarsity’s constitutional rights.

       In sum, the facts show Shivers, Nelson, and Kutcher are liable in both their individual and

official capacities, should the Court conclude their actions violated InterVarsity’s constitutional

rights. However, the record does not establish liability for Baker and Harreld. Accordingly,

Plaintiffs’ Motion for Partial Summary Judgment with respect to Baker and Harreld is DENIED. 8

                      C. Free Speech, Free Association, and Free Exercise

       As discussed in the subsections that follow, Defendants 9 are subject to strict scrutiny with

respect to Plaintiffs’ free speech, expressive association, and free exercise claims. The Court will

analyze the other elements of those claims before addressing Defendants’ strict scrutiny burden.

                             1. Free speech and free association claims

       Plaintiffs allege Defendants violated InterVarsity’s rights under the First Amendment’s

Free Speech Clause by adopting an interpretation of the Human Rights Policy that bans

InterVarsity from accessing a forum for speech. They argue this restriction is both unreasonable



       8
         Defendants’ counsel did not raise this issue on behalf of Baker and Harreld. However,
the Court has considered it sua sponte because the lack of relevant evidence concerning Baker and
Harreld was apparent from the record and the parties’ filings.
       9
          Here and throughout the rest of this Order, any reference to Defendants that discusses
their liability for violations of InterVarsity’s First Amendment Rights excludes Harreld and Baker.
As discussed above, Plaintiffs have failed to show facts establishing the liability of Harreld and
Baker, regardless of the alleged constitutional violation.

                                                -21-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 22 of 52



in light of the purposes of the forum and discriminates against InterVarsity’s religious viewpoint.

Plaintiffs also claim Defendants violated InterVarsity’s freedom of association under the

First Amendment. As to that claim, Plaintiffs argue InterVarsity is an expressive association, and

Defendants forbid it from associating with leaders who agree with and can express its religious

viewpoints with integrity, which significantly harms InterVarsity’s ability to express its

viewpoints.

       Universities “establish limited public forums by opening property ‘limited to use by certain

groups or dedicated solely to the discussion of certain subjects.’” Christian Legal Soc’y Chapter

of the Univ. of Cal., Hastings Coll. of the Law v. Martinez, 561 U.S 661, 679 n.11 (2010) (citation

omitted). The parties agree the University has created a limited public forum by granting

recognition to student organizations. When student groups in a limited public forum assert free

speech and expressive association claims stemming from restrictions on their leadership criteria,

“[w]ho speaks on [the group’s] behalf . . . colors what concept is conveyed.” Id. at 680. In such

circumstances, the Supreme Court of the United States has held that its “limited-public-forum

precedents supply the appropriate framework for assessing [the group’s] speech and association

rights.” Id. Accordingly, the Court will assess Plaintiffs’ speech and association claims together.

       Universities may constitutionally restrict access to limited public forums so long as the

access barriers are “reasonable and viewpoint neutral.” Id. at 679. The Court previously ruled in

the BLinC Case that the Human Rights Policy was both reasonable and viewpoint neutral as

written. See Order on P.’s Mot. for Prelim. Inj. at 22–25, BLinC Case. The Court need neither

reaffirm nor revisit those determinations because the Human Rights Policy is not viewpoint neutral

as applied to InterVarsity.




                                               -22-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 23 of 52



       “If a state university creates a limited public forum for speech, it may not ‘discriminate

against speech on the basis of its viewpoint.’”       Gerlich v. Leath, 861 F.3d 697, 704–05

(8th Cir. 2017) (quoting Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819, 829

(1995)). “Viewpoint discrimination is . . . an egregious form of content discrimination” that arises

when “the government targets not subject matter, but particular views taken by speakers on a

subject.” Rosenberger, 515 U.S. at 829. Such discrimination “is presumed impermissible when

directed against speech otherwise within the forum’s limitations.” Id. at 830; see also id. at

830–31, 837 (finding viewpoint discrimination where a school denied funds to a student group for

the printing of a newspaper espousing Christian views on topics permitted under the relevant

school policy); Good News Club v. Milford Cent. Sch., 533 U.S. 98, 108–09 (2001) (finding

viewpoint discrimination where the limited public forum was available to groups to teach morals

and character development to children, but access was denied to a group which sought to teach

those issues from a religious viewpoint).

       When a regulation governs what speech is permitted in a limited public forum—and thus

establishes the forum’s limitations—the disparate application of that regulation can constitute

viewpoint discrimination. See Phelps-Roper v. Ricketts, 867 F.3d 883, 897 (8th Cir. 2017) (“To

sustain an as-applied challenge based on viewpoint discrimination, [a plaintiff] must establish a

‘pattern of unlawful favoritism’ by showing that [he or she] ‘was prevented from speaking while

someone espousing another viewpoint was permitted to do so.’” (citations omitted)). Thus,

university nondiscrimination policies are not viewpoint neutral if they are selectively applied to

restrict the leadership and/or membership requirements of some student groups but not others. See

Alpha Delta Chi-Delta Chapter v. Reed, 648 F.3d 790, 803–04 (9th Cir. 2011) (remanding the case

to the district court for further proceedings when evidence showed the defendant university granted

                                               -23-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 24 of 52



student groups other than the plaintiff exemptions from the university’s nondiscrimination policy);

Christian Legal Soc’y v. Walker, 453 F.3d 853, 866 (7th Cir. 2006) (finding that a university likely

engaged in viewpoint discrimination where the evidence showed that “[f]or whatever reason, [it]

applied its antidiscrimination policy to [the plaintiff] alone, even though other student groups

discriminate in their membership requirements on grounds that are prohibited by the policy”).

But see Martinez, 561 U.S. at 694–95 (finding that a university’s “all-comers” nondiscrimination

policy was viewpoint neutral where it “[drew] no distinction between groups based on their

message or perspective”). 10 In the BLinC Case, the Court found the Human Rights Policy was not

viewpoint neutral as applied to BLinC because the evidence showed other student groups could

“speak about religion, homosexuality,” and other traits protected by the Human Rights Policy

“through their leadership criteria,” but BLinC, whose leadership criteria expressed a view about

religion and homosexuality, could not. Summ. J. Order at 20, BLinC Case.

       Nothing about this case warrants a different outcome than that reached in the BLinC Case.

The University purports to apply the Human Rights Policy to RSOs such that they may not speak

about religion, gender, homosexuality, creed, and numerous other protected characteristics through

their membership and leadership criteria. But whereas InterVarsity may not require or even

encourage its leaders to subscribe to its faith, other RSOs are free to limit membership and

leadership based on the Human Rights Policy’s protected characteristics. The RSO Policy, on its

face, exempts fraternities and sororities from the Human Rights Policy so they may speak about

gender. Categorically, sports clubs may speak about gender. Various other groups may express


       10
         Here, unlike the law school in Martinez, the University does not have an all-comers
nondiscrimination policy. Further, although the plaintiff in that case raised a “selective
enforcement” argument similar to that at issue here, the Martinez court did not consider that
argument because it was improperly raised for the first time on appeal. Martinez, 561 U.S. at 697.

                                               -24-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 25 of 52



views on gender (Hawkapellas—Iowa and the Women in Science and Engineering Ambassadors),

race (the Iowa Edge Student Organization), veteran status (Tau Sigma Military Dental Club), and

creed (the Iowa National Lawyer’s Guild and “lots” of other groups, [ECF No. 21-3 at 46]) by

either limiting or encouraging membership and leadership based on those characteristics. Some

groups, such as Love Works, Zeta Beta Tau, and Pi Kappa Phi, can express their views on religion.

This disparate treatment constitutes viewpoint discrimination against InterVarsity.

       “Once it has opened a limited [public] forum . . . the State must respect the lawful

boundaries it has itself set.” Rosenberger, 515 U.S. at 829. Defendants have failed to do that here.

The University’s decision to deregister InterVarsity based on the Human Rights Policy is

viewpoint discriminatory and is subject to strict scrutiny. See McCullen v. Coakley, 573 U.S. 464,

478 (2014) (stating that a law would be subject to strict scrutiny if it was either not content neutral

or not viewpoint neutral).

                                        2. Free exercise claims

       Plaintiffs argue the University has violated InterVarsity’s rights under the

First Amendment’s Free Exercise Clause because its interpretation of the Human Rights Policy

discriminates against InterVarsity’s sincere religious beliefs and religious exercise in a manner

that is neither neutral nor generally applicable. The Free Exercise Clause protects against laws

“prohibiting the free exercise [of religion].” U.S. Const. amend. I. Thus, the First Amendment

protects a citizen’s right to his or her own religious beliefs. Emp’t Div., Dep’t of Human Res. of

Or. v. Smith, 494 U.S. 872, 877 (1990) (“The free exercise of religion means, first and foremost,

the right to believe and profess whatever religious doctrine one desires.”).

       Although the “[g]overnment may neither compel affirmation of a repugnant belief . . . nor

penalize or discriminate against individuals or groups because they hold religious views abhorrent


                                                 -25-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 26 of 52



to the authorities,” Sherbert v. Verner, 374 U.S. 398, 402 (1963) (citations omitted), the Free

Exercise Clause does not shield every act that may be infected with religiosity from government

regulation, see Smith, 494 U.S. at 878–79 (“We have never held that an individual’s religious

beliefs excuse him from compliance with an otherwise valid law prohibiting conduct that the State

is free to regulate.”). The Supreme Court has refused to interpret the Free Exercise Clause “to

require exemptions from a generally applicable criminal law.” Id. at 884. Consequently, “the right

of free exercise does not relieve an individual of the obligation to comply with a ‘valid and neutral

law of general applicability on the ground that the law proscribes (or prescribes) conduct that his

religion prescribes (or proscribes).’” Id. at 879 (citation omitted). Laws that are not neutral and

generally applicable require heightened scrutiny and “must be justified by a compelling

governmental interest and must be narrowly tailored to advance that interest.” Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531–32 (1993).

       In Lukumi, the Supreme Court considered the neutrality of several municipal ordinances

regulating the slaughter of animals.        One of the ordinances prescribed punishments for

“[w]hoever . . . unnecessarily . . . kills any animal.” Id. at 537 (alteration in original). The court

rejected the defendant’s argument that the “ordinance is the epitome of a neutral prohibition.” Id.

In determining that the ordinance was not neutral, the court held:

               [B]ecause it requires an evaluation of the particular justification for
               the killing, this ordinance represents a system of “individualized
               governmental assessment of the reasons for the relevant
               conduct,” . . . . As we noted in Smith, in circumstances in which
               individualized exemptions from a general requirement are available,
               the government “may not refuse to extend that system to cases of
               ‘religious hardship’ without compelling reason.” Respondent’s
               application of the ordinance’s test of necessity devalues religious
               reasons for killing by judging them to be of lesser import than
               nonreligious reasons. Thus, religious practice is being singled out
               for discriminatory treatment.

                                                -26-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 27 of 52



Id. at 537–38 (citations omitted).

       Lower courts have used Lukumi’s consideration of “individualized exemptions” as a basis

to trigger heightened scrutiny when the government grants secular, but not religious, exemptions

from otherwise neutral and generally applicable rules. Notably, the United States Court of Appeals

for the Third Circuit found a Free Exercise Clause violation in a case involving a police

department’s policy that prohibited officers from wearing beards. Fraternal Order of Police

Newark Lodge No. 12 v. City of Newark, 170 F.3d 359 (3d Cir. 1999). The purpose of the policy

was to foster a uniform appearance. See id. at 366. The department denied two Sunni Muslims

exemptions from the policy for their religious beliefs, even though medical exemptions were

permitted under the policy. See id. at 360–61.

       Relying on Smith and Lukumi, the Third Circuit held that “the Department’s decision to

provide medical exemptions while refusing religious exemptions is sufficiently suggestive of

discriminatory intent so as to trigger heightened scrutiny.” Id. at 365. The court found the medical

exemption undermined the police department’s stated interest in uniformity, and thus it “raises

concern because it indicates that the Department has made a value judgment that secular

(i.e., medical) motivations for wearing a beard are important enough to overcome its general

interest in uniformity but that religious motivations are not.” Id. at 366. The court concluded by

stating, “when the government makes a value judgment in favor of secular motivations, but not

religious motivations, the government’s actions must survive heightened scrutiny.” Id. Courts

within this circuit have taken a similar approach when analyzing free exercise claims involving

rules that grant secular, but not religious, exemptions. See Rader v. Johnston, 924 F. Supp. 1540,

1553, 1555–58 (D. Neb. 1996) (applying strict scrutiny to a university policy prohibiting freshmen

from living off-campus after finding the university “created a system of ‘individualized

                                                 -27-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 28 of 52



government assessment’ of the students’ requests for exemptions, but have refused to extend

exceptions to freshmen who wish to live [off campus] for religious reasons” (quoting Smith,

494 U.S. at 884)).

        Thus, strict scrutiny applies when: (1) the government declines to grant religious

exceptions to facially neutral rules for which secular exceptions are permitted; and (2) the

circumstances indicate the government did so based on its judgment of the religious motivations

in question. Applying these principles, the University’s decision to deregister InterVarsity is

subject to strict scrutiny.

        The purpose of the Human Rights Policy is to “bring[] together in common pursuit of [the

University’s] educational goals persons of many nations, races, and creeds.”                   [ECF

No. 21-3 at 124]. In applying this policy to RSOs, the University aims to “provid[e] a safe

environment for a great diversity of student voices, free of discrimination on the basis of protected

characterstic[s] while allowing students equal access to the public education for which

they—and Iowa taxpayers—have paid.” [ECF No. 50 at 26]. It is undisputed that InterVarsity’s

leadership requirements are religiously motivated. InterVarsity views its leaders as “the primary

embodiment” of its faith and Christian message. [ECF No. 40-1 ¶ 8]. It seeks to limit leadership

eligibility to those who share its beliefs because it maintains that being led by someone who does

not share its beliefs would undermine its mission. Id. The University does not allow this

religiously motivated exception to the Human Rights Policy, but it allows exceptions that are

secularly motivated in that they allegedly “serve the specific purposes of [the University’s] limited

public forum and educational mission.” [ECF No. 50 at 29].

        But like in Fraternal Order of Police, the University’s secular exceptions to the Human

Rights Policy undermine some of the policy’s goals. See 170 F.3d at 366. Broadly, the University

                                                -28-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 29 of 52



does not ensure equal access to educational opportunities by allowing student groups to restrict

membership or leadership on the basis of sex or creed. Political student groups discriminating on

the basis of creed undermine the University’s interests in equal access and creating an environment

for diverse viewpoints as much if not more than religious groups limiting leadership on the basis

of religious belief. See Martinez, 561 U.S. at 705 (Kennedy, J., concurring) (in the context of

diversity in student organizations, observing that “[a] vibrant dialogue is not possible if students

wall themselves off from opposing points of view”). Further, it is not clear how allowing

fraternities and sororities to discriminate based on sex does anything to promote freedom from

discrimination based on characteristics protected by the Human Rights Policy, and it may cause

much more harm than granting InterVarsity the exception it seeks. During his deposition, Kutcher

was asked what harms from InterVarsity’s leadership requirements justified the group’s

deregistration, to which Kutcher responded that someone who wanted to be a leader of the group

might be denied a leadership position because of his or her religious beliefs.                  [ECF

No. 57-1 at 157]. At the same time, however, he admitted that the magnitude of similar harm

caused by the University’s fraternities and sororities restricting leadership and membership on the

basis of sex was potentially far greater. Id. at 158.

       These examples show that, by granting the exceptions it has to the Human Rights Policy

and refusing to make a similar exception for InterVarsity, the University has made a value

judgment that its secular reasons for deviating from the Human Rights Policy are more important

than InterVarsity’s religious reasons for the deviation it seeks.          Because this reflects an

impermissible “value judgment in favor of secular motivations,” Fraternal Order of Police,

170 F.3d at 366, the University’s decision to deregister InterVarsity is subject to strict scrutiny.




                                                 -29-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 30 of 52



                                          3. Strict scrutiny

       To withstand Plaintiffs’ free speech, expressive association, and free exercise claims,

Defendants must show the University’s decision to deregister InterVarsity was “necessary to serve

a compelling state interest and that it is narrowly drawn to achieve that end.” Widmar v. Vincent,

454 U.S. 263, 270 (1981); see also Lukumi, 508 U.S. at 531–32.

       The Court discussed in the previous section the University’s interests in applying the

Human Rights Policy to its RSO program, but they bear repeating: “providing a safe environment

for a great diversity of student voices, free of discrimination on the basis of protected

characteristic[s], while allowing all students equal access to the public education for which

they—and Iowa taxpayers—have paid.” [ECF No. 50 at 26]. These are worthy interests the

University is entitled to pursue. However, “[w]here the government restricts only conduct

protected by the First Amendment and fails to enact feasible measures to restrict other conduct

producing substantial harm or alleged harm of the same sort, the interest given in justification of

the restriction is not compelling.” Lukumi, 508 U.S. at 546–47. That is the case here.

       The evidence shows the University has not identified any actual harm to its interests caused

by InterVarsity’s religious leadership requirements. Shivers testified in her deposition that the

University did not discuss what harms would be caused if InterVarsity were permitted to continue

imposing its requirements. [ECF No. 57-2 at 19]. As discussed above, Kutcher testified that the

harm caused by InterVarsity’s leadership requirements was that someone might be denied a

leadership position in the group because he or she did not share its religious beliefs. [ECF

No. 57-1 at 157]. But that is not a harm so much as it merely restates InterVarsity’s leadership

requirements. Even if this was a distinct harm, Kutcher did not know how to quantify it and was

not aware of any discussions in his office about how to do so. Id. No student has ever filed a


                                               -30-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 31 of 52



complaint about InterVarsity’s religious leadership requirements, [ECF No. 40-1 ¶ 9], including

in the period since InterVarsity was reinstated pending the outcome of this litigation, [ECF

No. 57-1 at 159]. Shivers testified that, since InterVarsity was reinstated, she was unaware of any

harms caused by InterVarsity’s continued selection of leaders who agree with its faith, and she had

not received any reports or indications suggesting this practice had harmed the University. [ECF

No. 57-2 at 20].

       This leaves Defendants relying on theoretical harms to support the University’s actions,

but such harms cannot meaningfully be distinguished from the theoretical harms created by the

University’s exceptions to the Human Rights Policy. Nelson testified in a deposition that an

individual’s “creed” for the purposes of the Human Rights Policy covers his or her political views.

See [ECF No. 21-3 at 45] (stating that a Republican group excluding a Democratic leader would

qualify as discrimination on the basis of creed); id. at 66 (stating that the Iowa National Lawyer’s

Guild discriminated on the basis of creed by excluding those who do not subscribe to the group’s

political beliefs). Kutcher testified there would be no difference, from a student’s perspective, in

the harm caused by a student’s rejection from a leadership position in a political group because of

his or her political beliefs, versus rejection from a leadership position in a religious group because

of his or her religious beliefs. [ECF No. 57-1 at 163]. The Court agrees, but Kutcher did not stop

there. He confirmed that “the [U]niversity is willing to accept the harm when it comes to a political

or ideological group but not a religious group.” Id.; [ECF No. 57 ¶ 303]. The University is free

to make such a calculated value judgment. However, by choosing to accept some such harms

while restricting InterVarsity’s leadership requirements—conduct protected by the First

Amendment—the University’s interests that support the restriction are not compelling.

See Lukumi, 508 U.S. at 546–47.

                                                -31-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 32 of 52



        The Court also finds the University’s decision to deregister InterVarsity was not narrowly

tailored to serve the University’s allegedly compelling interests. It is difficult to understand how

the University could have narrowly tailored its response to InterVarsity’s leadership requirements

without knowing or understanding the harms they caused. Further, the evidence shows Defendants

did not meaningfully consider less-restrictive alternatives to deregistration.      See, e.g., [ECF

No. 57-1 at 160] (Kutcher testifying he was unaware of any attempt by the University to “fashion

an alternative to deregistering InterVarsity entirely for its religious leadership requirements”);

[ECF No. 57-2 at 20] (Shivers testifying she was not aware of any deliberative process whereby

the University weighed allowing InterVarsity to change its leadership requirements to “strongly

encourage” its leaders to share its faith).

        Yet, Defendants argue:

                The University has tailored its application of the Human Rights
                Policy as narrowly as possible, in that it permits organizations to
                express their missions, goals, and beliefs . . . through their group
                constitutions and permits like-minded students to gather around any
                issue. All that the University asks is that students are not excluded
                from any group on the basis of protected characteristic[s].

[ECF No. 50 at 26]. Of course, this is not true. As noted throughout this Order, there are many

RSOs for which the University does not ask “that students are not excluded . . . on the basis of

protected characteristic[s].” Id. Still, the Court agrees with Defendants in this regard—it would

be less restrictive to prohibit all RSOs from excluding students on the basis of protected

characteristics than it is to selectively enforce the Human Rights policy against InterVarsity. That

would transform the University’s RSO Policy into the type of all-comers policy the Supreme Court

upheld in Martinez. See Martinez, 561 U.S. at 694–95 (describing the defendant’s all-comers

policy as “textbook viewpoint neutral”). But the University has not adopted such a policy, so it

has not—by its own assessment—“tailored its application of the Human Rights Policy as narrowly
                                                -32-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 33 of 52



as possible.” [ECF No. 50 at 26]. Instead, the University took an extreme step—complete

deregistration of InterVarsity—to discriminately prevent theoretical harms that may never

materialize.

       Defendants have failed to satisfy their strict scrutiny burden. Accordingly, the University,

Shivers, Nelson, and Kutcher violated InterVarsity’s First Amendment rights to free speech,

expressive association, and free exercise of religion when they deregistered InterVarsity as an RSO

for failure to comply with the Human Rights Policy. The Court therefore GRANTS Plaintiffs’

Motion for Summary Judgment as to Counts III–IV and VI–VIII against all Defendants except

Baker and Harreld. This finding goes to the issue of these Defendants’ liability only. Plaintiffs

must still prove any damages they are entitled to recover.

                                    D. Religion Clauses Claims

       In Counts I and II, Plaintiffs assert additional claims under the First Amendment’s Free

Exercise and Establishment Clauses pertaining to the University’s position on InterVarsity’s

governance and structure. Count I is labeled “Ministerial Exception” and Count II is labeled

“Internal Autonomy.” [ECF No. 1 at 22–23]. Summarizing these claims, Plaintiffs explain:

               InterVarsity is a religious group whose mission is marked by clear
               and obvious religious characteristics, and its officers are its religious
               leaders who minister to its members, personify its beliefs, and play
               an important role in conveying InterVarsity’s religious message and
               carrying out its religious mission. Defendants accordingly violated
               InterVarsity’s clearly established rights under the Free Exercise
               Clause to shape its own faith and mission through its appointments
               of religious leadership, and its Establishment Clause right against
               government entanglement in the same.

[ECF No. 21 at 2]. Plaintiffs argue the “claims are related—the [internal autonomy claim] is a

right against government interference in internal religious affairs, and the [ministerial exception

claim] is a specific application of that right to a religious ministry’s selection of its ministers.”


                                                 -33-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 34 of 52



[ECF No. 60 at 13]. Defendants argue they are entitled to summary judgment on Counts I and II

because Plaintiffs have failed to state therein a claim upon which relief can be granted.

       Plaintiffs are correct that the First Amendment’s Religion Clauses limit the government’s

involvement in a religious organization’s selection of its leaders. As the Supreme Court has

summarized:

               Requiring a church to accept or retain an unwanted minister, or
               punishing a church for failing to do so, . . . interferes with the
               internal governance of the church, depriving the church of control
               over the selection of those who will personify its beliefs. By
               imposing an unwanted minister, the state infringes the Free Exercise
               Clause, which protects a religious group’s right to shape its own
               faith and mission through its appointments. According the state the
               power to determine which individuals will minister to the faithful
               also violates the Establishment Cause, which prohibits government
               involvement in such ecclesiastical decisions.

Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 188–89 (2012).

Put simply, “[t]he Establishment Clause prevents the Government from appointing ministers, and

the Free Exercise Clause prevents it from interfering with the freedom of religious groups to select

their own.” Id. at 184.

       But given the facts of this case, these principles do not endow Plaintiffs with greater

protections than those the Court has already recognized. As a threshold matter, the “ministerial

exception,” as it has been recognized by federal courts, does not apply to this dispute. The

ministerial exception is an affirmative defense, “grounded in the First Amendment, that precludes

application of [employment discrimination laws] to claims concerning the employment

relationship between a religious institution and its members.” Id. at 188. The Supreme Court first

recognized this exception in Hosanna-Tabor, a case involving a minister/teacher at a religious

school who was terminated from employment after she was diagnosed with narcolepsy.

Id. at 178–79. The teacher filed a claim with the Equal Employment Opportunity Commission
                                               -34-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 35 of 52



(“EEOC”) alleging a violation of the Americans with Disabilities Act, and the EEOC subsequently

sued the church. Id. at 179–80. After determining the teacher was a minister for the purposes of

the ministerial exception, the Court found the exception applied, thus requiring the dismissal of

the EEOC’s employment discrimination suit. Id. at 194. However, the Supreme Court expressly

limited the scope of its ruling:

               The case before us is an employment discrimination suit brought on
               behalf of a minister, challenging her church’s decision to fire her.
               Today we hold only that the ministerial exception bars such a suit.
               We express no view on whether the exception bars other types of
               suits, including actions by employees alleging breach of contract or
               tortious conduct by their religious employers.

Id. at 196.

        Prior to Hosanna-Tabor, the United States Circuit Courts of Appeals had long-applied the

ministerial exception in matters involving religious organizations’ employment disputes. See id.

at 188 n.2 (collecting cases). In the years since Hosanna-Tabor, the ministerial exception remains

an affirmative defense available to religious organizations in such matters. See, e.g., Lee v. Sixth

Mount Zion Baptist Church of Pittsburgh, 903 F.3d 113, 118 n.4 (3d Cir. 2018); Fratello v.

Archdiocese of New York, 863 F.3d 190, 199 (2d Cir. 2017); Colon v. InterVarsity Christian

Fellowship, 777 F.3d 829, 833 (6th Cir. 2015). 11

        It is important to identify the liberty interests implicated in any First Amendment claim,

but it is another matter to identify the proper framework for assessing government action that



        11
            Citing the concurring opinion of Justice Alito in Hosanna-Tabor, which Justice Kagan
joined, Plaintiffs argue that “[w]hile courts have often labeled this Religion Clause protection as
the ‘ministerial exception,’ they have ‘t[aken] pains to clarify that the label was a mere shorthand.”
[ECF No. 24 at 27] (second alteration in original) (quoting Hosanna-Tabor, 565 U.S. at 202
(Alito, J., joined by Kagan, J., concurring)). This observation, however, concerned the fact that
the “ministerial” exception is not limited to members of the clergy; the observation had nothing to
do with the types of disputes to which it applied.

                                                -35-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 36 of 52



encroaches upon those interests. The great weight of authority makes clear that the ministerial

exception does not provide that framework for Plaintiffs’ Religion Clauses claims. In the BLinC

Case, the plaintiff asserted Religion Clauses claims similar to those Plaintiffs assert in this action,

and the Court determined that those claims were properly analyzed under the Smith and Lukumi

line of free exercise precedents, rather than the ministerial exception. See Summ. J. Order at 29,

BLinC Case. The Court reaches the same conclusion here.

        Plaintiffs’ reliance on the ministerial exception is misguided.          The Supreme Court

recognized in Hosanna-Tabor that the ministerial exception represents a marriage of interests

protected by the Establishment and Free Exercise Clauses. Hosanna-Tabor, 565 U.S. at 188–89

(recognizing that the ministerial exception is “grounded in the First Amendment” and discussing

the different protections to a religious group’s leadership selection accorded by the Establishment

and Free Exercise Clauses). But Plaintiffs’ Religion Clauses claims are really a single claim under

the Free Exercise Clause: the University has not “appointed ministers” for InterVarsity in violation

of the Establishment Clause; rather, it has “interfer[ed] with the freedom of [InterVarsity] to select

[its] own [leaders]” in violation of the Free Exercise Clause. Hosanna-Tabor, 565 U.S. at 184.

The record does not indicate the University can actually select InterVarsity’s leaders or install

them over the group’s objections. At worst, the University, through threats of deregistration or

other penalties, could “impos[e] an unwanted [leader]” on InterVarsity, thereby “infring[ing] the

Free Exercise Clause.” Id. at 188.

        Looking at Plaintiffs’ Religion Clauses claims through the lens of the Free Exercise Clause,

it is significant that this case involves a limited public forum in which the University offers benefits

to student groups, including religious groups, in exchange for their agreement to abide by certain

rules. Plaintiffs argue the University violates InterVarsity’s free exercise rights by conditioning

                                                 -36-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 37 of 52



RSO status on compliance with any rule that would impact its ability to select its leaders. [ECF

No. 60 at 17]. Not so. Although Martinez is predominantly a free speech case, the Supreme Court

also rejected in that case a free exercise challenge to the all-comers policy at the University of

California, Hastings College of Law, which required all school-approved groups to “allow any

student to participate, become a member, or seek leadership positions in the organization,

regardless of [his or her] status or beliefs.” Martinez, 561 U.S. at 671 (citation omitted). The

plaintiff, a Christian student group, sought to exclude prospective members based on their religious

beliefs and sexual orientation. Id. at 672–73. The plaintiff argued Hastings’s failure to grant the

group an exemption to the nondiscrimination policy violated its rights under the Free Exercise

Clause. Id. at 697 n.27. The Supreme Court rejected this claim, stating, “the Free Exercise Clause

does not inhibit enforcement of otherwise valid regulations of general application that incidentally

burden religious conduct.”      Id.    It added, “[i]n seeking an exemption from Hastings’

across-the-board all-comers policy, [the plaintiff], we repeat, seeks preferential, not equal,

treatment; it therefore cannot moor its request for accommodation to the Free Exercise Clause.” Id.

       Martinez is of limited value in this case because the University does not have an all-comers

policy. But it suffices to delineate the boundaries of the Free Exercise Clause and confirms that,

in some circumstances, a university can impose restrictions on a religious student group’s

membership and leadership selection when imposed in exchange for registered status and its

concomitant benefits. Once that is established, the question turns to whether the regulation that

purports to limit the group’s leadership selection—here, the Human Rights Policy—is a neutral

law of general application. The Court has already conducted that analysis and need not repeat it.

       In raising their Religion Clauses claims, Plaintiffs seek relief based on rights that are

broader than those the Court has recognized with respect to Plaintiffs’ free exercise claims in

                                               -37-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 38 of 52



Counts III and IV. Plaintiffs are not entitled to that relief given the circumstances presented by

this case. Accordingly, the Court DENIES Plaintiffs’ motion for summary judgment on its

Religion Clauses claims in Counts I and II and GRANTS Defendants’ motion for summary

judgment on the same.

                          E. Nominal Damages and Permanent Injunction

        Plaintiffs seeks nominal damages and a permanent injunction “prohibiting enforcement of

the University’s Human Rights Policy against InterVarsity based on the content of InterVarsity’s

leadership selection policies.” [ECF No. 21 at 3]. Having established a free speech violation,

Plaintiffs are entitled to nominal damages as a matter of law. See Lowry ex rel. Crow v. Watson

Chapel Sch. Dist., 540 F.3d 752, 762 (8th Cir. 2008) (“[N]ominal damages must be awarded when

a plaintiff establishes a violation of the right to free speech.”).

        Turning to Plaintiffs’ request for a permanent injunction, “[c]onsideration of a permanent

injunction involves essentially the same factors as for a preliminary injunction.” Gerlich v. Leath,

152 F. Supp. 3d 1152, 1181 (S.D. Iowa 2016). The Court thus considers: (1) whether Plaintiffs

have shown success on the merits of their claims; (2) the threat of irreparable harm to Plaintiffs in

the absence of an injunction; (3) the balance of harms between Plaintiffs and Defendants; and

(4) whether the injunction will serve the public interest. Id. (citing Dataphase Sys., Inc. v. C L

Sys., Inc., 640 F.2d 109, 114 (8th Cir.1981) (en banc)).

        The first of these factors weighs in Plaintiffs’ favor. As set out above, Plaintiffs have

demonstrated success on the merits of their free speech, free association, and free exercise claims.

Also, “it is axiomatic that protection of First Amendment rights serves the public interest.” Id.

Thus, the fourth factor also favors granting an injunction.




                                                  -38-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 39 of 52



       The second and third factors require an assessment of potential harms that might befall

InterVarsity in the absence of an injunction. While this case was pending, the Iowa legislature

passed a new law mandating, in relevant part, that

               a public institution of higher education shall not deny any benefit or
               privilege to a student organization based on the student
               organization’s requirement that the leaders of the student
               organization agree to and support the student organization’s beliefs,
               as those beliefs are interpreted and applied by the organization, and
               to further the student organization’s mission.

Iowa Code § 261H.3(3).        Defendants argue this law makes it unreasonable to expect the

constitutional violations at issue will recur, thus rendering moot Plaintiffs’ request for injunctive

relief. Defendants cite the “clarity with which the Iowa Legislature has set forth its expectations,”

and argue, “[i]n order to continue enforcing its policy against InterVarsity, the University of Iowa

would have to knowingly violate state law and expose itself to further student complaints and

potential litigation.” [ECF No. 54 at 33–34].

       In cases involving the voluntary cessation of illegal activity, the case becomes moot “if

subsequent events made it absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur.” Strutton v. Meade, 668 F.3d 549, 556 (8th Cir. 2012) (quoting

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)). 12

In such cases, “[t]he burden of showing that the challenged conduct is unlikely to recur rests on

the party asserting mootness.” Id. Both parties rely on voluntary cessation cases when arguing in

favor of or resistance to Defendants’ position on mootness. The Court finds nothing voluntary

about the University’s compliance with section 261H.3(3), and there does not appear to be a



       12
         To be clear, section 261H.3(3) does not moot Plaintiffs’ claims for money damages,
nominal damages, or declaratory relief. Plaintiffs’ entitlement to those forms of relief is based on
Defendants’ past conduct, which is not impacted by the new state legislation.

                                                -39-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 40 of 52



separate test for determining mootness in the case of involuntary cessation. But the Court discerns

no reason why the “absolutely clear” standard should not still apply here—the question simply

becomes whether section 261H.3(3) makes absolutely clear Defendants’ wrongful acts cannot

reasonably be expected to recur.

       The Court does not question Defendants’ intent to comply with the law, but other

circumstances weigh against a finding in Defendants’ favor. By invoking the “clarity with which

the Iowa Legislature has set forth its expectations,” [ECF No. 54 at 34], Defendants imply the law

is unambiguous and leaves the University no reasonable avenue to limit InterVarsity’s leadership

requirements. The Court disagrees. Section 261H.3(3) only protects groups that require leaders

to “agree to and support the student organization’s beliefs, as those beliefs are interpreted and

applied by the organization.” Iowa Code § 261H.3(3) (emphasis added). The emphasized

language creates a factual issue on which leadership criteria could be challenged in the future.

Additionally, the law does not prevent the University “from prohibiting harassment.”

Id. § 261H.3(5). It is not unreasonable to imagine a University administrator taking the position

that discriminatory leadership practices are a form of harassment directed at excluded students.

       One problem these examples highlight is that the new law is untested. The Court is not

entirely confident the new law will survive judicial scrutiny. Moreover, even if it were upheld,

Defendants admit the University is “working to implement” the new law, [ECF No. 54 at 33], but

it is unknown how the University will interpret its provisions. Also, Defendants have not given

the Court any reason to trust the University will implement the new law in a manner that protects

its students’ civil liberties. In its January 2018 preliminary injunction order in the BLinC Case,

the Court found the University likely violated a student group’s free speech rights by selectively

enforcing the Human Rights Policy. The Court would never have expected the University to

                                               -40-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 41 of 52



respond to that order by homing in on religious groups’ compliance with the policy while at the

same time carving out explicit exemptions for other groups. But here we are.

       Turning back then to the preliminary injunction analysis, the Court finds the second factor,

the threat of irreparable injury, weighs in favor of an injunction. There is a reasonable threat

InterVarsity may again suffer a deprivation of its First Amendment rights. The United States Court

of Appeals for the Eighth Circuit has held that “[t]he loss of First Amendment freedoms, even for

minimal periods of time, unquestionably constitutes irreparable injury.”           Powell v. Noble,

798 F.3d 690, 702 (8th Cir. 2015) (alteration in original) (quoting Elrod v. Burns, 427 U.S. 347,

373 (1976)). Finally, the third factor (balance of harms) favors Plaintiffs. Whereas InterVarsity’s

injury would be irreparable, any injury the injunction may cause the University would be less

severe, given that it already allows other RSOs to operate in violation of the Human Rights Policy.

       Because all four factors weigh in Plaintiffs’ favor, the Court finds Plaintiffs are entitled to

a permanent injunction. The Court will enjoin all Defendants except Harreld and Baker 13 from

enforcing the University’s Human Rights Policy against InterVarsity based on the content of

InterVarsity’s leadership selection policies, provided: (1) InterVarsity does not materially alter its

leadership selection policies or its statement of faith from those contained in the copy of its

constitution filed at ECF No. 21-7 at 404–07; (2) the University continues to allow other RSOs

exceptions to the Human Rights Policy for their membership or leadership criteria; and

(3) InterVarsity otherwise maintains its eligibility for RSO status. 14 With respect to the second



       13
           Harreld and Baker are excepted from the injunction because Plaintiffs have not
established their liability for the constitutional violations at issue. Their exception should not be
interpreted as authorization from the Court to take any particular action.
       14
         The University may not discriminate against InterVarsity by deviating from its normal
procedures for enforcing its eligibility requirements.

                                                -41-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 42 of 52



condition, it bears emphasis that the injunction does not grant InterVarsity a special exemption if

the University applies the Human Rights Policy in a manner permitted by the Constitution.

                                      F. Qualified Immunity

       Individual Defendants Harreld, Baker, Shivers, Nelson, and Kutcher seek summary

judgment under the doctrine of qualified immunity as to “each and every claim for money damages

outlined in Plaintiff[s’] [Complaint].” [ECF No. 54 at 6]. At this time, the Court will limit its

analysis to whether Defendants are entitled to qualified immunity on Plaintiffs’ First Amendment

claims in Counts I–IV and VI–VIII.

       Qualified immunity “protects government officials ‘from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citation

omitted). Thus, the Court must determine: “(1) whether the facts shown by the plaintiff make out

a violation of a constitutional or statutory right, and (2) whether that right was clearly established

at the time of the defendant’s alleged misconduct.” Foster v. Mo. Dep’t of Health & Sr. Servs.,

736 F.3d 759, 762 (8th Cir. 2013).

       The Court has granted summary judgment to Defendants on Plaintiffs’ Religion Clauses

claims in Counts I and II. Thus, the individual Defendants’ qualified immunity defense is moot

as to those claims.    However, the Court has found Shivers, Nelson, and Kutcher violated

InterVarsity’s First Amendment rights to free speech, expressive association, and free exercise of

religion. As to those violations, the Court turns to the second qualified immunity factor—whether

the constitutional rights were clearly established. As discussed below, the Court finds Shivers,




                                                -42-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 43 of 52



Nelson, and Kutcher violated InterVarsity’s clearly established rights under the Free Speech

Clause. Accordingly, the Court will focus its analysis on that constitutional right. 15

       Discussing the “clearly established” prong of the qualified immunity analysis, the Supreme

Court has said:

                  Qualified immunity attaches when an official’s conduct “‘does not
                  violate clearly established statutory or constitutional rights of which
                  a reasonable person would have known.’” While this Court’s case
                  law “‘do[es] not require a case directly on point’” for a right to be
                  clearly established, “‘existing precedent must have placed the
                  statutory or constitutional question beyond debate.’” In other
                  words, immunity protects “‘all but the plainly incompetent or those
                  who knowingly violate the law.’”

White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam) (alteration in original) (citations omitted).

The “‘clearly established law’ should not be defined ‘at a high level of generality’” and “must be

‘particularized’ to the facts of the case.” Id. at 552 (citations omitted). “Otherwise, ‘[p]laintiffs

would be able to convert the rule of qualified immunity . . . into a rule of virtually unqualified

liability simply by alleging violation of extremely abstract rights.’” Id. (alteration in original)

(citations omitted). Thus, in White, the Supreme Court overturned the denial of qualified immunity

when the circuit court “failed to identify a case where an officer acting under similar circumstances

as [the defendant]” was found to have violated the Constitution, relying instead on cases laying

out the relevant legal principles “at only a general level.” Id.

       Defendants correctly recognize that the viability of their qualified immunity defense

depends on how the constitutional issue is framed. They offer the following:




       15
          Each First Amendment violation in this case was caused by the same underlying conduct,
and Plaintiffs have confirmed their damages do not vary depending on the constitutional violation.
Therefore, it is not necessary for the Court to analyze Defendants’ qualified immunity defense as
to every violation if the defense fails for any one of them.

                                                   -43-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 44 of 52



               The question before the court is whether clearly established law
               exists which sets forth the course a University official should take
               in protecting the First Amendment and civil rights of protected
               groups when those rights come into direct conflict with one another,
               such that the official could be said to be reasonably apprised of the
               law at the time of the alleged violations. More specifically: does a
               university’s requirement that a student group adhere to its
               nondiscrimination and equal opportunity policies in order to receive
               state funding, recognition, and other peripheral benefits, violate that
               group’s First Amendment Rights when that group’s sincerely held
               religious beliefs are in direct conflict with state and federal civil
               rights law?

[ECF No. 54 at 9]. 16 This framing misses the mark because it does not address the University’s

disparate application of the Human Rights Policy. Instead, the constitutional issue in this case is

whether a university violates a student group’s right to free speech in a limited public forum when

it enforces its nondiscrimination policy to limit the group’s ability to choose its leaders, but allows

other groups to restrict membership or leadership in a manner that would similarly violate the

policy. So framed, the law on this issue was clearly established no later than January 2018,

particularly as it relates to the University and the Human Rights Policy.

       The broad contours of the relevant law have been established for some time; that is, the

selective application of regulations by a university in a limited public forum can constitute

impermissible viewpoint discrimination. In Rosenberger, the Supreme Court in 1995 found that a

rule prohibiting the reimbursement of student activity fees for religious activities constituted

viewpoint discrimination when applied in such a way that it barred religious viewpoints on

otherwise permitted subjects. See Rosenberger, 515 U.S. at 831. There, “the University [did] not




       16
          This is, verbatim, the same framing offered by the defendants in the BLinC Case.
See D.’s Br. in Supp. of Mot. for Partial Summ. J. at 4, BLinC Case (Oct. 22, 2018), ECF No. 70-1.

                                                 -44-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 45 of 52



exclude religion as a subject matter but select[ed] for disfavored treatment those student

journalistic efforts with religious editorial viewpoints.” Id.

        In Martinez, the Supreme Court in 2010 applied Rosenberger and other viewpoint

discrimination precedents in a case involving a nondiscrimination policy not unlike the

University’s Human Rights Policy. See Martinez, 561 U.S. at 684–85. The Court found the

policy—which required student groups to accept any student regardless of his or her status or

beliefs—was viewpoint neutral. Id. at 675, 694–95. However, the Supreme Court limited its

holding to the all-comers policy before it. Id. at 668; id. at 698 (Stevens, J., concurring).

        It may have been unclear after Martinez how the First Amendment applied to a

nondiscrimination policy that was not an all-comers policy. But appellate courts before and after

Martinez offered guidance. Four years before Martinez, the United States Court of Appeals for

the Seventh Circuit found there was “strong evidence” a university engaged in viewpoint

discrimination where evidence showed it selectively applied its antidiscrimination policy to a

Christian student group’s membership requirements, even though other student groups

discriminated in their membership requirements in ways that were also prohibited by the same

policy. Walker, 453 F.3d at 866. One year after Martinez, the United States Court of Appeals for

the Ninth Circuit observed that “[a] nondiscrimination policy that is viewpoint neutral on its face

may still be unconstitutional if not applied uniformly.” Reed, 648 F.3d at 803. The court remanded

that case for determination of whether: (1) exemptions to the policy were granted to student groups;

and (2) the plaintiff student group was denied an exemption due to its religious viewpoint.

Id. at 804.

        In the BLinC Case, the Court found the individual defendants were entitled to qualified

immunity. The Court reasoned that the University’s compelling interests in the Human Rights

                                                -45-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 46 of 52



Policy, along with the university setting, potentially complicated the case, and Martinez, Reed, and

Walker did not offer clear conclusions as to the selective application of a nondiscrimination policy.

Summ. J. Order at 34–35, BLinC Case. But what the individual defendants in the BLinC Case did

not have when BLinC’s constitutional rights were violated in 2017, and what the individual

Defendants in this case did have by June 2018, was an order that squarely applied Martinez, Reed,

and Walker to a case involving the selective application of the Human Rights Policy to a religious

group’s leadership requirements.

       The Court is referring to its January 2018 order in the BLinC Case granting the plaintiff’s

motion for a preliminary injunction. The Court has summarized that order elsewhere in this

opinion, and a labored account of it here is unnecessary. It is enough to note that the Court

identified the University’s RSO program as a limited public forum after applying Martinez and

other cases; recognized that the record showed at least one other RSO was permitted to require its

leaders to share its faith in apparent violation of the Human Rights Policy; and, applying Reed and

Walker, concluded that “[i]n light of this selective enforcement [of the Human Rights

Policy]. . . BLinC has established the requisite fair chance of prevailing on the merits of its claims

under the Free Speech Clause.” Order on P.’s Mot. for Prelim. Inj. at 28, BLinC Case.

       The Court acknowledges that a finding of likelihood of success on the merits is not the

same as a final determination that a constitutional violation has occurred. Still, a case need not be

“directly on point,” so long as it “place[s] the statutory or constitutional question beyond debate.”

White, 137 S. Ct. at 551 (citations omitted). Even if the Court’s preliminary injunction order is

not “directly on point,” any ambiguity as to whether the University could selectively enforce its

Human Rights Policy against a religious student group should have been firmly resolved when that

order was filed in January 2018. And although not dispositive, the record is clear Shivers, Nelson,

                                                -46-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 47 of 52



and Kutcher each understood the preliminary injunction order to mean that the University could

not selectively enforce the Human Rights Policy against some RSOs but not others. See [ECF

No. 57 ¶ 340] (Shivers); id. ¶ 251 (Kutcher); [ECF No. 21–3 at 37–38] (Nelson).

       Yet despite their (accurate) interpretation of that order, Shivers, Nelson, Kutcher, and

others who are not involved in this lawsuit proceeded to broaden enforcement of the Human Rights

Policy in the name of uniformity—applying extra scrutiny to religious groups in the

process—while at the same time continuing to allow some groups to operate in violation of the

policy and formalizing an exemption for fraternities and sororities. The Court does not know how

a reasonable person could have concluded this was acceptable, as it plainly constitutes the same

selective application of the Human Rights Policy that the Court found constitutionally infirm in

the preliminary injunction order.

       Although Defendants did not raise this in their briefing, the record contains scattered

references to Shivers, Nelson, and Kutcher consulting with the University’s general counsel at

various times during the 2018 RSO review. See, e.g., [ECF No. 57 ¶¶ 275–76] (noting that Kutcher

relayed to general counsel InterVarsity’s proposal to change its constitution so that its leaders

would only be strongly encouraged to share its beliefs); [ECF No. 57-2 at 10] (Shivers testifying

that she had a discussion about the preliminary injunction order with Harreld while general counsel

was present); [ECF No. 23-1 at 37] (Nelson testifying that general counsel informed him that one

of the Court’s concerns in the preliminary injunction order was over the University’s inconsistent

enforcement of the Human Rights Policy). This does not alter the reasonableness of the individual

Defendants’ conduct in this case. A different judge in this district recently summarized the law

relating to a defendant’s reliance on counsel in the context of a qualified immunity defense:

               Defendants’ conduct is not immunized from First Amendment
               scrutiny simply because they consulted with counsel. “[A]n
                                               -47-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 48 of 52



               attorney’s advice cannot transform . . . patently unlawful activity
               into objectively reasonable conduct.” “While [Defendants]’
               reliance on counsel’s advice may be a factor in the qualified
               immunity analysis,” “reliance on the advice of counsel alone will
               not satisfy an official’s burden of acting reasonably,” . . . . A Court
               should give weight to a defendant’s reliance on counsel where the
               defendant faced an “extraordinary” or “perilous” situation that
               required prompt action.

Gerlich, 152 F. Supp. 3d at 1176–77 (alterations in original) (citations omitted). There was nothing

extraordinary or perilous about the University’s RSO review. Given the clarity of the Court’s

preliminary injunction order, the individual Defendants’ reliance on counsel—to the extent it has

been established by the record—does not make their actions reasonable. 17

       In their brief in support of their motion for partial summary judgment, Defendants quote

Morgan v. Swanson, in which the United States Court of Appeals for the Fifth Circuit observed

that “educators are rarely denied immunity from liability arising out of First-Amendment disputes.

The rare exceptions involve scenarios in which a factually analogous precedent clearly established

the disputed conduct as unconstitutional.” 755 F.3d 757, 760 (5th Cir. 2014) (per curiam) (citation

omitted). The Court’s preliminary injunction order in the BLinC Case was such a precedent, and

Defendants have not shown the facts in this case make that order somehow inapposite. 18

       Shivers, Nelson, and Kutcher violated InterVarsity’s clearly established right to free

speech. They are not entitled to qualified immunity on Plaintiffs’ claims for money damages in

Counts VII and VIII of the Complaint. Thus, their Motion for Partial Summary Judgment on the



       17
           Defendants state “[t]he material facts are undisputed” for the purposes of summary
judgment on their qualified immunity defense and that they are entitled to summary judgment as
a matter of law. [ECF No. 51 ¶¶ 5–6]. Given these assertions, the Court finds any evidence of the
individual Defendants’ reliance on counsel that has not been made part of the record is immaterial
for the purposes of Defendants’ motion.
       18
           Defendants never discuss the Court’s January 2018 preliminary injunction order in their
brief in support of their Motion for Partial Summary Judgment.
                                                -48-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 49 of 52



grounds of qualified immunity is DENIED as to those counts. It is DENIED as moot as to

Counts I and II because the Court granted summary judgment to Defendants on the merits of those

claims. It is DENIED as moot as to Counts III, IV, and VI, because each constitutional violation

was founded on the same underlying conduct and Plaintiffs’ damages do not vary depending on

the violation.

       Further, although the Court found the record is insufficient to establish the liability of Baker

and Harreld, the same analysis and conclusions above would apply to their qualified immunity

defense if Plaintiffs can establish their liability at trial.    Accordingly, the Court DENIES

Defendants’ Motion for Partial Summary Judgment on qualified immunity grounds as to Baker

and Harreld with respect to Counts VII and VIII of the Complaint. It DENIES the motion as moot

as to Counts I–IV and VI for the same reasons set out above for Shivers, Nelson, and Kutcher.

                                 G. Plaintiffs’ State-Law Claims

       Defendants ask the Court to grant them summary judgment on Plaintiffs’ claims under the

Iowa Constitution on the grounds that Plaintiffs failed to exhaust administrative remedies.

Additionally, individual Defendants seek summary judgment on Plaintiffs’ state law claims on the

grounds of qualified immunity. In resisting Defendants’ motions, Plaintiffs state, “[s]hould this

Court follow its approach in [the BLinC Case] and rule for InterVarsity on the leading federal

claims, the state-law claims would also likely take the same track as [in the BLinC Case] and fall

out of the case.” [ECF No. 60 at 19]. In the BLinC Case, the plaintiff moved for summary

judgment on its First Amendment claims. The Court granted that motion in part, and the plaintiff

voluntarily dismissed its remaining claims. See P.’s Unopposed Rule 41 Mot., BLinC Case

(Feb. 18, 2019), ECF No. 122. Here, the Court has ruled for Plaintiffs on their free speech,

free association, and free exercise claims. Given Plaintiffs’ suggestion that they may now dismiss


                                                -49-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 50 of 52



their remaining claims, Plaintiffs are hereby ORDERED to file, by no later than October 18, 2019,

either: (1) a motion to voluntarily dismiss their remaining claims; or (2) notice that they will

continue pursuing them. The Court will take the remainder of Defendants’ Motion for Partial

Summary Judgment under advisement until Plaintiffs make the aforementioned filing.

                                     H. Declaratory Judgment

       Finally, Plaintiffs ask the Court to declare: (1) “the First Amendment . . . requires

Defendants not to discriminate against InterVarsity or withhold registered status based on

InterVarsity’s religious leadership selection policies”; (2) “Defendants’ enforcement of the

University’s policy against InterVarsity violated InterVarsity’s clearly established constitutional

rights”; and (3) the individual-capacity Defendants are personally liable for these violations and

their qualified immunity affirmative defense fails as it relates to these claims.” [ECF No. 21 at 3].

       The Declaratory Judgment Act states, “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought.” 28 U.S.C. § 2201(a). “District courts are afforded

broad discretion” over claims for declaratory relief. Marty H. Segelbaum, Inc. v. MW Capital,

LLC, 673 F. Supp. 2d 875, 882 (D. Minn. 2009) (citing Alsager v. Dist. Court of Polk Cty.,

518 F.2d 1160, 1163 (8th Cir. 1975)); see also Fed. R. Civ. P. 57 (“The existence of another

adequate remedy does not preclude a declaratory judgment that is otherwise appropriate.”).

A court may deny declaratory relief when the adjudication of other claims in the case necessarily

encompasses the declarations sought. Compare Simmons v. Butler, 4:19CV10 HEA, 2019 WL

2231081, at *3 (E.D. Mo. May 22, 2019) (denying declaratory relief after finding the resolution

of the plaintiffs’ constitutional and wrongful termination claims would “necessarily settle the


                                                -50-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 51 of 52



issues of the parties’ rights, status, and legal relationships”), with Mary H. Segelbaum, Inc.,

673 F. Supp. 2d at 882 (denying a motion to dismiss a declaratory judgment claim, the scope of

which was broader than the plaintiff’s accompanying breach of contract claim).

        Plaintiffs’ second and third requests for declaratory relief were squarely addressed in the

Court’s analysis of the individual Defendants’ qualified immunity defense. As for Plaintiffs’ first

request for declaratory relief—relating to Defendants’ obligations to InterVarsity under the

First Amendment—the Court addressed those issues in its analysis of Plaintiffs’ First Amendment

claims and when granting Plaintiffs’ request for a permanent injunction. The permanent injunction

sets out what Defendants may or may not do vis-à-vis InterVarsity’s First Amendment rights.

Plaintiffs are not entitled to a broader declaration.

        The Court finds the resolution of Plaintiffs’ First Amendment claims and the individual

Defendants’ qualified immunity defense necessarily encompasses all the declaratory relief

Plaintiffs seek and to which they are entitled. It is therefore unnecessary to award this relief and

the Court will exercise its discretion not to do so.

                                       IV. CONCLUSION

        For the reasons set out in this Order:

        (1)     Plaintiffs’ Motion for Partial Summary Judgment, [ECF No. 21], is:

                (a) GRANTED as to Counts III–IV and VI–VIII against the University and
                    individual Defendants Shivers, Nelson, and Kutcher;

                (b) DENIED in its entirety as to Defendants Harreld and Baker;

                (c) DENIED as to Counts I and II against all Defendants;

                (d) DENIED as to all requested declaratory relief.

        (2)     Plaintiffs are entitled to nominal damages in the amount of one dollar.

        (3)     The University, Shivers, Nelson, and Kutcher may not enforce the University’s
                Human Rights Policy against InterVarsity based on the content of InterVarsity’s
                                                 -51-
     Case 3:18-cv-00080-SMR-SBJ Document 74 Filed 09/27/19 Page 52 of 52



               leadership selection policies, provided: (1) InterVarsity does not materially alter its
               leadership selection policies or its statement of faith from those contained in the
               copy of its constitution filed at ECF No. 21-7 at 404–07; (2) the University
               continues to allow other RSOs exceptions to the Human Rights Policy for their
               membership or leadership criteria; and (3) InterVarsity otherwise maintains its
               eligibility for RSO status.

       (4)     With respect to Plaintiffs’ First Amendment claims in Counts I–IV and VI–VIII,
               Defendants’ Motion for Partial Summary Judgment, [ECF No. 51], is:

               (a) GRANTED as to Counts I and II;

               (b) GRANTED as to Plaintiffs’ request for declaratory relief;

               (c) DENIED as to the individual Defendants’ qualified immunity defense with
                   regards to Counts VII and VIII;

               (d) DENIED AS MOOT as to the individual Defendants’ qualified immunity
                   defense with regards to Counts I–IV and VI; and

               (e) DENIED as to Plaintiffs’ request for injunctive relief.

       (5)     The remainder of Defendants’ Motion for Partial Summary Judgment is taken under
               advisement.

       (6)     By no later than October 18, 2019, Plaintiffs must file either a motion to dismiss
               their remaining claims or notice they will continue pursuing them.

       If Plaintiffs dismiss their remaining claims, this case will proceed to trial as to the liability

of Baker and Harreld (should Plaintiffs choose to pursue that issue) and Plaintiffs’ damages. The

Court will await Plaintiffs’ filing regarding the status of their remaining claims and schedule a

status conference in due course.

       IT IS SO ORDERED.

       Dated this 27th day of September, 2019.

                                                        _______________________________
                                                        STEPHANIE M. ROSE, JUDGE
                                                        UNITED STATES DISTRICT COURT




                                                 -52-
